Citation Nr: 1217964	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, claimed as due to herbicide exposure.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

3.  Entitlement to service connection for a skin condition, to include residuals of a skin condition, claimed as jungle rot due to herbicide exposure.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  

In May 2009 and December 2010, the Board remanded the Veteran's claims.  In a July 2011 rating decision, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective May 17, 2005.  Because that decision represents a full grant of benefits sought, that matter is no longer in appellate status and it will be discussed no further.  However, the VA Appeals Management Center (AMC) continued the previous denial of the Veteran's service connection and SMC claims currently on appeal in June 2010 and April 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a skin condition and for hypertension, claimed as secondary to diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.





FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a prostate disability that is etiologically related to or due to his active military service, to include herbicide exposure.

2.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; and, he is neither bedridden nor housebound.


CONCLUSIONS OF LAW

1.  An enlarged prostate was not incurred in or aggravated by active military service, to include herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s) (West 2002); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure, as well as entitlement to SMC based on the need for regular aid and attendance. 

The Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.




Stegall concerns

As indicated above, in May 2009 and December 2010, the Board remanded these claims and ordered either the agency of original jurisdiction (AOJ) or AMC to ask the Veteran for information to be used in clarifying his service in Thailand and whether he set foot in Vietnam.  If the Veteran indicated that he set foot in Vietnam, he was asked to provide details of his service in Vietnam.  Further, the Veteran's claimed herbicide exposure in Thailand was to be verified pursuant to VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n.  Furthermore, the Veteran was to be scheduled for VA examinations with respect to his prostate and SMC claims.  The Veteran's claims were to then be readjudicated.   

Pursuant to the Board's remand instructions, the AMC sent a letter to the Veteran requesting that he identify whether he served in the Republic of Vietnam, and if so, provide details of his service, to include when, where, and how he was exposed to herbicides, as well in service other than Vietnam that involved exposure to herbicides.  Thereafter, the AMC furnished a description of the Veteran's claimed exposure to Compensation and Pension (C & P) and requested a review of Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used as contended.  Further, the AMC requested verification of exposure to herbicides from the United States Joint Services Records Research Center (JSRRC).  Additionally, the Veteran was afforded VA examinations in February 2011 with regard to his prostate and SMC claims.  The Veteran's claims were readjudicated via the June 2010 and April 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in May 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in June 2010 and April 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's statements, the Veteran's service treatment records, Internet articles, as well as postservice VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations in February 2011 for his claimed prostate disability as well as his claim for SMC.  The examination report reflects that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes with regard to the Veteran's prostate and SMC claims.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his May 2006 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a prostate disability as well as entitlement to SMC.

Service connection for a prostate disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011). 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone and joint cancer; skin cancers (melanoma, basal, and squamous cell); breast cancer; female reproductive system cancer (cervix, uterus, ovary); testicular cancer; urinary bladder cancer; renal cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm characteristics and infertility; spontaneous abortion; neonatal or infant death and stillbirth in offspring of exposed individuals; low birthweight in offspring of exposed individuals; birth defects (other than spina bifida) in offspring of exposed individuals; childhood cancer (including acute myelogenous leukemia) in offspring of exposed individuals; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders, including Parkinson's disease and amyotrophic lateral sclerosis; chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, ulcers); immune system disorders (immune suppression, autoimmunity); circulatory disorders; endometriosis; and effects of thyroid homeostasis; gastrointestinal tumors (esophagus, stomach, pancreas, colon, rectum); and brain tumors, or any other disability not specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a prostate disability, which he contends is due to his military service, to include herbicide exposure.  With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a prostate disability.

The Board notes that the Veteran was afforded a VA examination for his claimed prostate disability in February 2011.  With regard to his prostate disability, the Veteran specifically indicated to the VA examiner that his symptoms were "stable."  The Veteran therefore did not request a prostate examination, and the VA examiner declined to diagnose the Veteran with a prostate disability.  

The February 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), has presented no clinical evidence of a diagnosis of a chronic prostate disability.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a prostate disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a prostate disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current prostate disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  Furthermore, the Veteran refused a prostate examination during his compensation and pension examination.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board has not ignored or dismissed a VA treatment record dated in April 2005 which noted a mildly enlarged prostate.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, the Board notes that the Veteran reported during the February 2011 VA examination that his prostate symptoms were stable and therefore did not request an examination of the prostate.  Furthermore, the Board observes that, in this case the claimed disability, that is a prostate disability resulting from his military service, has not been noted at any time during the pendency of this claim, which dates to May 2005 when the Veteran filed his claim for compensation for an enlarged prostate. 

Because the competent evidence of record does not substantiate a current diagnosis of a prostate disability, the first Hickson element is not met as to this claim, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate disability.  The benefit sought on appeal is accordingly denied.

SMC

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R.         § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R.  § 3.352 (a) (2011).

It is not required that all of the disabling conditions enumerated in 38 C.F.R.           § 3.352 (a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352 (a) (2011).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.     § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

The Veteran is currently service-connected for the following: diabetes mellitus with a history of diabetic retinopathy and cataracts, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; right great toe amputation, evaluated as 10 percent disabling; peripheral vascular disease of the left lower extremity, evaluated as noncompensable; peripheral vascular disease of the right lower extremity, evaluated as noncompensable; erectile dysfunction, evaluated as noncompensable; ulcer of the left knee, evaluated as noncompensable; and ulcers of the feet, evaluated as noncompensable.  His combined evaluation is 60 percent, and a total disability evaluation based upon individual unemployability due to service-connected disabilities has been in effect since May 17, 2005. 

In the present case, there is no dispute as to the fact that the Veteran is not in receipt of service connection for a disability rated as 100 percent disabling.  TDIU can be considered a total disability rating for purposes of housebound benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Veteran does not have a second disability rating evaluated as 60 percent or more disabling that is separate and distinct from the service-connected disabilities that were the basis for the grant of TDIU.  Therefore, to the extent that the Veteran contends that his service-connected disabilities render him housebound, inasmuch as he does not meet the first legal criterion for housebound status, his claim for SMC at a housebound rate must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  Moreover, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disabilities. Consequently, the criteria for SMC based on housebound status are not met. 

As noted above, in December 2010, the Board remanded this matter for a VA aid and attendance examination.  In conjunction with the remand, the Veteran was afforded a VA examination in February 2011.  The examiner indicated that the claims folder had been reviewed.  He reported that the Veteran was not permanently bedridden and that he was not hospitalized.  The Veteran was able to travel beyond his domicile, and it was specifically noted that he had traveled alone to the examination. 

During the February 2011 VA examination, the Veteran reported that he does not have many daily activities, and that he stays home more often.  He did not use any orthopedic or prosthetic appliances.  As to the ability to protect himself from daily hazards and dangers, the examiner noted that the Veteran had dizziness on a less than weekly basis.  He also had mild short-term memory loss.  Imbalance weekly affected his ability to ambulate, and there were no other body parts or system impairments that affected the ability of the Veteran to protect himself from the daily environment.  The Veteran was able to perform all self-care functions. 

The February 2011 VA examiner noted that the Veteran was able to walk up to a few hundred yards without assistance of another person, although he needed a cane for ambulation.  Circumstances under which the Veteran was able to leave his home pertained to medical care only.  Apart from amputations, his functional impairments were not permanent.  His best corrective vision was better than 5/200 in both eyes. The VA examiner noted a history of ankylosing spondylitis of the cervical and thoracolumbar spine as well as normal function of the upper and lower extremities.  The examiner also noted that the Veteran was able to handle his funds, pay bills, and manage his personal financial affairs.  The examiner stated that the Veteran did not need regular aid and attendance to perform his activities of daily living.  After examination of the Veteran and consideration of his medical history, the VA examiner indicated a past medical history of diabetes mellitus type 2, hypertension, peripheral neuropathy of the bilateral lower extremities, status post right great toe amputation, benign prostatic hyperplasia, ankylosing spondylitis, peripheral vascular disease, and history of non-specific dermatitis.  The examiner thereafter concluded that the Veteran "does not need any aid and help with his [activities of daily living] at present time."  The examiner's rationale for his conclusion was based on examination of the Veteran, review of the Veteran's medical history, and the Veteran's report that he is independent with all of his activities of daily living.

The February 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Board notes that the evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2011).

The Board observes the Veteran's statements that his service-connected disabilities render him totally and permanently disabled.  See the Veteran's claim for VA benefits dated May 2005.  However, the medical evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Under these circumstances, the Board finds that the claim for SMC based on the need for aid and attendance or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, probative evidence simply does not support the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A         § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to service connection for an enlarged prostate, claimed as due to herbicide exposure is denied.

Entitlement to SMC based on the need for regular aid and attendance is denied.


REMAND

Service connection for a skin condition

The Board remanded the case in December 2010 in order for the AOJ to schedule the Veteran for a VA examination in order to determine whether he currently suffers from a skin condition, and if so, whether his current skin condition or residuals of a skin condition are related to his military service, to include herbicide exposure.  The Veteran's claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  The Board notes that the Veteran was afforded a VA examination for his skin condition in February 2011.  After examination of the Veteran and consideration of his complaints of rashes on his skin which itched and burned, the VA examiner declined to diagnose the Veteran with a skin condition.  The VA examiner reported that no active rash was noted upon examination of the Veteran, and there was "old healed evidence of dermatitis, noted bilateral legs, with hyperpigmentation with one dry, dark scab noted middle of right leg.  [N]o active cellulitis.  No active ulcers seen."  While the VA examiner diagnosed the Veteran with a history of non-specific dermatitis, the examiner did not indicate whether any residuals of a skin condition were manifested that are related to the Veteran's military service, to include herbicide exposure.  That his, he did not proffer an opinion as to whether old healed evidence of dermatitis and hyperpigmentation were residuals of a prior skin disability that was related to in-service herbicide exposure.       

In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether residuals of the Veteran's skin condition are manifested that are related to his in-service herbicide exposure or are otherwise related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Service connection for hypertension

The Board remanded the case in December 2010 in order for the AOJ to schedule  the Veteran for a VA examination in order to determine whether his hypertension is related to either his military service, to include herbicide exposure, or his service-connected diabetes mellitus.  The Veteran's claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  The Board notes that the Veteran was afforded a VA examination for his hypertension in February 2011.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with hypertension and concluded that the Veteran's hypertension is not a complication of his service-connected diabetes mellitus and is not worsened or increased by the diabetes.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's hypertension is related to his military service, to include his in-service herbicide exposure.  In light of the foregoing, the Board finds that another remand is required for compliance with its December 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his skin condition.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner must provide an opinion as to the following:

a. Identify any manifestation of a skin condition or any residuals of a skin condition that is currently manifested or that has been manifested at any time since May 2005;

b. whether it is at least as likely as not (50 percent or greater) that the skin condition or residuals of a skin condition are related to the Veteran's military service, including his conceded in-service exposure to herbicides.

The examiner should indicate in his/her report that the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. The RO should obtain a supplemental opinion from the examiner who conducted the February 2011 VA examination with regard to the Veteran's hypertension.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is related to his military service, to include herbicide exposure.

The examiner should indicate in their report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  The report of the examiner should be associated with the Veteran's VA claims folder.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. After the above is complete, readjudicate the 
Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


